DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claims 1-20 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3-8, 10-18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yu et al. (US Patent 10,922,788, hereby referred to as Yu.

Consider Claim 1. 
Yu teaches: 
1. A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, (Yu: abstract, column 9 lines 26-67, Figure 1, FIG. 1, the continual learning server 2000 may include a memory 2001 for storing instructions to update the classifier, in the client, capable of classifying the acquired images, and a processor 2002 for performing processes to update the classifier in the client according to the instructions in the memory 2001)
1. cause a computing device to: encode an input image into a latent space to generate a first encoding; (Yu: column 11 lines 42-54, Figures 2-5, Next, when the first hard images are transmitted from the client 1000, the continual learning server 2000, may input the first hard images to an Adversarial Autoencoder (AAE) 2100, to thereby allow the Adversarial Autoencoder 2100 to classify the first hard images)
1. generate a reconstructed image by decoding the first encoding to regenerate the input image;  (Yu: column 11 lines 55-67, column 12 lines 1-3, Figures 2-5, Also, the continual learning server 2000 may perform a process of allowing the decoder 2120 to perform up-sampling on each of the latent vectors by applying at least one deconvolution operation and at least one unpooling operation to each of the latent vectors, to thereby generate each of the reconstructed images corresponding to each of the first hard images, but the scope of the present disclosure is not limited thereto)
1. generate an input combination by concatenating the reconstructed image and the input image;  (Yu: column 12 lines 4-16, Figures 2-5, After acquiring the latent vectors and the reconstructed images, the Adversarial Autoencoder 2100 may allow a discriminator 2130 in the Adversarial Autoencoder 2100 to output attribute information on whether each of the reconstructed images is fake or real, and allow a second classifier 2140 in the Adversarial Autoencoder 2100 to output second classification information on each of the latent vectors.)
1. and determine, by processing the input combination utilizing a classification model, (Yu: column 12 lines 11-16, Figures 2-5,Thereafter, the continual learning server 2000 may determine whether the first hard images are also unclassifiable by the Adversarial Autoencoder 2100 by referring to the attribute information generated from the discriminator 2130 and the second classification information generated from the second classifier 2140)
1. whether the input image depicts content corresponding to a known classification or unknown content corresponding to an open-set category. (Yu: column 12 lines 17-42, Figures 2-5,As one example, first reconstructed images which are determined as fake by the discriminator 2130 or whose deviations of distributions of class-specific probabilities from the second classifier 2140 are determined as lower than a (2_1 )-st predetermined threshold by the second classifier 2140 may be stored as second hard images in a first training data set. Also, while the first hard images are selected among the images acquired by the client 1000 by referring to the first classification information, the second hard images are selected among the reconstructed images generated from the first hard images by referring to the attribute information and the second classification information. On the other hand, second reconstructed images which are determined as real by the discriminator 2130 or whose deviations of the distributions of the class-specific probabilities of the second classification information outputted from the second classifier 2140 are determined as higher than a (2_2)-nd predetermined threshold by the second classifier 2140 may not be stored as the second hard images. Herein, the reconstructed images that are classifiable by the Adversarial Autoencoder 2100 may be referred to as the second reconstructed images.)

Consider Claim 10. 
Yu teaches: 
10. A system comprising: one or more memory devices comprising: (Yu: abstract, column 9 lines 26-67, Figure 1)
10. a generative neural network; and a classification neural network; and one or more computing devices configured to cause the system to:  (Yu: column 9 lines 26-67, Figure 1, FIG. 1, the continual learning server 2000 may include a memory 2001 for storing instructions to update the classifier, in the client, capable of classifying the acquired images, and a processor 2002 for performing processes to update the classifier in the client according to the instructions in the memory 2001)
10. generate a reconstructed image from an input image by utilizing the generative neural network to: (Yu: column 10 lines 27-54, Figure 2, First, by referring to FIG. 2, the client 1000 may determine whether the images are first hard images by referring to first classification information, corresponding to the images, outputted from the first classifier 1100. Herein, video footages may also be inputted into the client 1000, and in such cases, the client 1000 may acquire the images corresponding to each of frames from the video footages. The processor of the computing device may include hardware configuration of MPU (Micro Processing Unit) or CPU (Central Processing Unit), cache memory, data bus, etc. Additionally, the computing device may further include OS and software configuration of applications that achieve specific purposes. However, the case in which the computing device includes an integrated processor, integrating a medium, a processor and a memory, for implementing the present disclosure is not excluded. Herein, the first classification information may be information on class-specific probabilities estimated by the first classifier 1100, and the client 1000 may determine whether the images are unclassifiable by the first classifier 1100, i.e., whether the images are the first hard images, by referring to the first classification information )
10. encode the input image into a latent space to generate a first encoding; (Yu: column 11 lines 42-54, Figures 2-5, Next, when the first hard images are transmitted from the client 1000, the continual learning server 2000, may input the first hard images to an Adversarial Autoencoder (AAE) 2100, to thereby allow the Adversarial Autoencoder 2100 to classify the first hard images)
10. and decode the first encoding to regenerate the input image; (Yu: column 11 lines 55-67, column 12 lines 1-3, Figures 2-5, Also, the continual learning server 2000 may perform a process of allowing the decoder 2120 to perform up-sampling on each of the latent vectors by applying at least one deconvolution operation and at least one unpooling operation to each of the latent vectors, to thereby generate each of the reconstructed images corresponding to each of the first hard images, but the scope of the present disclosure is not limited thereto)
10. generate an input combination by concatenating the reconstructed image and the input image; (Yu: column 12 lines 4-16, Figures 2-5, After acquiring the latent vectors and the reconstructed images, the Adversarial Autoencoder 2100 may allow a discriminator 2130 in the Adversarial Autoencoder 2100 to output attribute information on whether each of the reconstructed images is fake or real, and allow a second classifier 2140 in the Adversarial Autoencoder 2100 to output second classification information on each of the latent vectors.)
10. and determine a classification for the input image that indicates whether the input image depicts content corresponding to one of a set of known classifications or unknown content corresponding to an open-set category by utilizing the classification neural network to: (Yu: column 12 lines 11-16, Figures 2-5,Thereafter, the continual learning server 2000 may determine whether the first hard images are also unclassifiable by the Adversarial Autoencoder 2100 by referring to the attribute information generated from the discriminator 2130 and the second classification information generated from the second classifier 2140)
10. encode the input combination into a feature space to generate a second encoding; (Yu: column 12 lines 17-32, Figures 2-5,As one example, first reconstructed images which are determined as fake by the discriminator 2130 or whose deviations of distributions of class-specific probabilities from the second classifier 2140 are determined as lower than a (2_1 )-st predetermined threshold by the second classifier
2140 may be stored as second hard images in a first training data set.)
10. and determine a plurality of classification scores based on the second encoding. (Yu: column 12 lines 26-42, Also, while the first hard images are selected among the images acquired by the client 1000 by referring to the first classification information, the second hard images are selected among the reconstructed images generated from the first hard images by referring to the attribute information and the second classification information. On the other hand, second reconstructed images which are determined as real by the discriminator 2130 or whose deviations of the distributions of the class-specific probabilities of the second classification information outputted from the second classifier 2140 are determined as higher than a (2_2)-nd predetermined threshold by the second classifier 2140 may not be stored as the second hard images. Herein, the reconstructed images that are classifiable by the Adversarial Autoencoder 2100 may be referred to as the second reconstructed images.)

Consider Claim 18.
Yu teaches: 
18. A computer-implemented method comprising:  (Yu: abstract, column 9 lines 26-67, Figure 1, FIG. 1, the continual learning server 2000 may include a memory 2001 for storing instructions to update the classifier, in the client, capable of classifying the acquired images, and a processor 2002 for performing processes to update the classifier in the client according to the instructions in the memory 2001)
18. encoding features from an input image in a vector embedding;  (Yu: column 11 lines 42-54, Figures 2-5, Next, when the first hard images are transmitted from the client 1000, the continual learning server 2000, may input the first hard images to an Adversarial Autoencoder (AAE) 2100, to thereby allow the Adversarial Autoencoder 2100 to classify the first hard images)
18. generating, utilizing a generative neural network, a reconstructed image from an input image (Yu: column 10 lines 27-54, Figure 2, First, by referring to FIG. 2, the client 1000 may determine whether the images are first hard images by referring to first classification information, corresponding to the images, outputted from the first classifier 1100. Herein, video footages may also be inputted into the client 1000, and in such cases, the client 1000 may acquire the images corresponding to each of frames from the video footages. The processor of the computing device may include hardware configuration of MPU (Micro Processing Unit) or CPU (Central Processing Unit), cache memory, data bus, etc. Additionally, the computing device may further include OS and software configuration of applications that achieve specific purposes. However, the case in which the computing device includes an integrated processor, integrating a medium, a processor and a memory, for implementing the present disclosure is not excluded. Herein, the first classification information may be information on class-specific probabilities estimated by the first classifier 1100, and the client 1000 may determine whether the images are unclassifiable by the first classifier 1100, i.e., whether the images are the first hard images, by referring to the first classification information )
18. by decoding the vector embedding to pictorially represent the features in the reconstructed image;   (Yu: column 11 lines 55-67, column 12 lines 1-3, Figures 2-5, Also, the continual learning server 2000 may perform a process of allowing the decoder 2120 to perform up-sampling on each of the latent vectors by applying at least one deconvolution operation and at least one unpooling operation to each of the latent vectors, to thereby generate each of the reconstructed images corresponding to each of the first hard images, but the scope of the present disclosure is not limited thereto)
18. generating an input combination by combining the reconstructed image and the input image;   (Yu: column 12 lines 4-16, Figures 2-5, After acquiring the latent vectors and the reconstructed images, the Adversarial Autoencoder 2100 may allow a discriminator 2130 in the Adversarial Autoencoder 2100 to output attribute information on whether each of the reconstructed images is fake or real, and allow a second classifier 2140 in the Adversarial Autoencoder 2100 to output second classification information on each of the latent vectors.)
18. determining a plurality of classification scores for the input image by analyzing encoded features of the input combination utilizing a classification neural network;  (Examiner Note: the class probabilities are a type of scoring mechanism used by Yu as it is being applied in a series of thresholding operations. Yu: column 12 lines 11-22, Figures 2-5,Thereafter, the continual learning server 2000 may determine whether the first hard images are also unclassifiable by the Adversarial Autoencoder 2100 by referring to the attribute information generated from the discriminator 2130 and the second classification information generated from the second classifier 2140. As one example, first reconstructed images which are determined as fake by the discriminator 2130 or whose deviations of distributions of class-specific probabilities from the second classifier 2140 are determined as lower than a (2_1 )-st predetermined threshold by the second classifier 2140 may be stored as second hard images in a first training data set.)
18. and determining a classification for the input image based on the plurality of classification scores that indicates whether the input image depicts content corresponding to a known classification or unknown content corresponding to an open-set category. (Examiner Note: the class probabilities are a type of scoring mechanism used by Yu as it is being applied in a series of thresholding operations. Yu: column 12 lines 17-42, Figures 2-5,As one example, first reconstructed images which are determined as fake by the discriminator 2130 or whose deviations of distributions of class-specific probabilities from the second classifier 2140 are determined as lower than a (2_1 )-st predetermined threshold by the second classifier 2140 may be stored as second hard images in a first training data set. Also, while the first hard images are selected among the images acquired by the client 1000 by referring to the first classification information, the second hard images are selected among the reconstructed images generated from the first hard images by referring to the attribute information and the second classification information. On the other hand, second reconstructed images which are determined as real by the discriminator 2130 or whose deviations of the distributions of the class-specific probabilities of the second classification information outputted from the second classifier 2140 are determined as higher than a (2_2)-nd predetermined threshold by the second classifier 2140 may not be stored as the second hard images. Herein, the reconstructed images that are classifiable by the Adversarial Autoencoder 2100 may be referred to as the second reconstructed images.)

Consider Claim 3. The non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to utilize the classification model to determine whether the input image corresponds to the known classification or the open-set category based on a disparity between the reconstructed image and the input image. (Yu: column 12 lines 17-42, Figures 2-5,As one example, first reconstructed images which are determined as fake by the discriminator 2130 or whose deviations of distributions of class-specific probabilities from the second classifier 2140 are determined as lower than a (2_1 )-st predetermined threshold by the second classifier 2140 may be stored as second hard images in a first training data set. Also, while the first hard images are selected among the images acquired by the client 1000 by referring to the first classification information, the second hard images are selected among the reconstructed images generated from the first hard images by referring to the attribute information and the second classification information. On the other hand, second reconstructed images which are determined as real by the discriminator 2130 or whose deviations of the distributions of the class-specific probabilities of the second classification information outputted from the second classifier 2140 are determined as higher than a (2_2)-nd predetermined threshold by the second classifier 2140 may not be stored as the second hard images. Herein, the reconstructed images that are classifiable by the Adversarial Autoencoder 2100 may be referred to as the second reconstructed images.)

Consider Claim 4. The non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to determine a classification for the input image by: generating a classification score for the input image for each known classification of a set of known classifications; and determining a highest classification score associated with the known classification meets a predetermined threshold. (Examiner Note: the class probabilities are a type of scoring mechanism used by Yu as it is being applied in a series of thresholding operations. Yu: column 12 lines 17-42, Figures 2-5,As one example, first reconstructed images which are determined as fake by the discriminator 2130 or whose deviations of distributions of class-specific probabilities from the second classifier 2140 are determined as lower than a (2_1 )-st predetermined threshold by the second classifier 2140 may be stored as second hard images in a first training data set. Also, while the first hard images are selected among the images acquired by the client 1000 by referring to the first classification information, the second hard images are selected among the reconstructed images generated from the first hard images by referring to the attribute information and the second classification information. On the other hand, second reconstructed images which are determined as real by the discriminator 2130 or whose deviations of the distributions of the class-specific probabilities of the second classification information outputted from the second classifier 2140 are determined as higher than a (2_2)-nd predetermined threshold by the second classifier 2140 may not be stored as the second hard images. Herein, the reconstructed images that are classifiable by the Adversarial Autoencoder 2100 may be referred to as the second reconstructed images.)

Consider Claim 5. The non-transitory computer-readable medium of claim 1, wherein the instructions, when executed by the at least one processor, cause the computing device to generate the reconstructed image by decoding the first encoding to pictorially represent features from the first encoding.(Yu: column 12 lines 43-64, Figures 2-5, Thus, in such cases, each of the latent vectors, which is an output from the encoder 2110 corresponding to each of the second reconstructed images, may be randomly adjusted or adjusted by using predetermined algorithm, to thereby allow the decoder 2120 to output each of augmented images. Herein, the (2_1 )-st predetermined threshold and the (2_2)nd predetermined threshold may represent the same value, but the scope of the present disclosure is not limited thereto. In adjusting the latent vectors for data augmentation, a degree of adjustment of the latent vectors may be controlled such that adjusted latent vectors do not deviate from original latent vectors to the extent that the adjusted latent vectors generated based on the augmented images yield different second classification information from the original latent vectors generated based on the second reconstructed images corresponding to the augmented images. For example, the degree of the adjustment of the latent vectors may be controlled by adjusting each element of the latent vectors within a preset deviation limit from each original value of each element of the latent vectors, but the scope of the present disclosure is not limited thereto.)

Consider Claim 6. The non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to learn parameters for the classification model by: generating a transformed input combination by applying one or more random transformations to the input combination; generating a transformation prediction by processing the transformed input combination utilizing the classification model; determining a self-supervision loss based on a comparison of the transformation prediction and the one or more random transformations applied to the input combination; and updating one or more parameters of the classification model based on the self-supervision loss. (Yu: column 14 lines 36-67, FIG. 4 is a drawing schematically illustrating a method of performing continual learning on the third classifier 2200 in the continual learning server 2000 in accordance with one example embodiment of the present disclosure. By referring to FIG. 4, the continual learning server 2000 may first acquire a second base loss, which is an averaged loss corresponding to second existing labeled training data, by using an existing third classifier model previously trained with the second existing labeled training data, and then sample a second minibatch for all iterations of the process of the continual learning by selecting some part of data respectively from the second existing labeled training data and second newly labeled training data at a certain ratio. Herein, the second existing labeled training data may include second existing labeled images, while the second newly labeled training data may be generated by labeling the first reconstructed images included in the first training data set and by labeling the augmented images included in the second training data set.)

Consider Claim 7. The non-transitory computer-readable medium of claim 1, further comprising instructions that, when executed by the at least one processor, cause the computing device to determine a classification for the input image by: generating a classification score for the input image for each known classification of a set of known classifications; determining that none of the classification scores meet a predetermined threshold; and determining, based on none of the classification scores meeting the predetermined threshold, that the classification for the input image corresponds to the open-set category. (Examiner Note: the class probabilities are a type of scoring mechanism used by Yu as it is being applied in a series of thresholding operations. Yu: column 12 lines 17-42, Figures 2-5,As one example, first reconstructed images which are determined as fake by the discriminator 2130 or whose deviations of distributions of class-specific probabilities from the second classifier 2140 are determined as lower than a (2_1 )-st predetermined threshold by the second classifier 2140 may be stored as second hard images in a first training data set. Also, while the first hard images are selected among the images acquired by the client 1000 by referring to the first classification information, the second hard images are selected among the reconstructed images generated from the first hard images by referring to the attribute information and the second classification information. On the other hand, second reconstructed images which are determined as real by the discriminator 2130 or whose deviations of the distributions of the class-specific probabilities of the second classification information outputted from the second classifier 2140 are determined as higher than a (2_2)-nd predetermined threshold by the second classifier 2140 may not be stored as the second hard images. Herein, the reconstructed images that are classifiable by the Adversarial Autoencoder 2100 may be referred to as the second reconstructed images.)

Consider Claim 8. The non-transitory computer-readable medium of claim 7, further comprising instructions that, when executed by the at least one processor, cause the computing device to apply a fallback sequence in response to determining that a classification for the input image corresponds to the open-set category. (Examiner Note: the class probabilities are a type of scoring mechanism used by Yu as it is being applied in a series of thresholding operations. Yu: column 12 lines 17-42, Figures 2-5,As one example, first reconstructed images which are determined as fake by the discriminator 2130 or whose deviations of distributions of class-specific probabilities from the second classifier 2140 are determined as lower than a (2_1 )-st predetermined threshold by the second classifier 2140 may be stored as second hard images in a first training data set. Also, while the first hard images are selected among the images acquired by the client 1000 by referring to the first classification information, the second hard images are selected among the reconstructed images generated from the first hard images by referring to the attribute information and the second classification information. On the other hand, second reconstructed images which are determined as real by the discriminator 2130 or whose deviations of the distributions of the class-specific probabilities of the second classification information outputted from the second classifier 2140 are determined as higher than a (2_2)-nd predetermined threshold by the second classifier 2140 may not be stored as the second hard images. Herein, the reconstructed images that are classifiable by the Adversarial Autoencoder 2100 may be referred to as the second reconstructed images.)


Consider Claim 11. The system of claim 10, wherein the one or more computing devices are configured to cause the system to determine the classification for the input image corresponds to a known classification based on a classification score for the known classification satisfying a predetermined threshold. (Examiner Note: the class probabilities are a type of scoring mechanism used by Yu as it is being applied in a series of thresholding operations. Yu: column 12 lines 17-42, Figures 2-5,As one example, first reconstructed images which are determined as fake by the discriminator 2130 or whose deviations of distributions of class-specific probabilities from the second classifier 2140 are determined as lower than a (2_1 )-st predetermined threshold by the second classifier 2140 may be stored as second hard images in a first training data set. Also, while the first hard images are selected among the images acquired by the client 1000 by referring to the first classification information, the second hard images are selected among the reconstructed images generated from the first hard images by referring to the attribute information and the second classification information. On the other hand, second reconstructed images which are determined as real by the discriminator 2130 or whose deviations of the distributions of the class-specific probabilities of the second classification information outputted from the second classifier 2140 are determined as higher than a (2_2)-nd predetermined threshold by the second classifier 2140 may not be stored as the second hard images. Herein, the reconstructed images that are classifiable by the Adversarial Autoencoder 2100 may be referred to as the second reconstructed images.)

Consider Claim 12. The system of claim 10, wherein the one or more computing devices are configured to cause the system to determine the classification for the input image corresponds to the open-set category based on each classification score of the plurality of classification scores failing to satisfy a predetermined threshold. (Examiner Note: the class probabilities are a type of scoring mechanism used by Yu as it is being applied in a series of thresholding operations. Yu: column 12 lines 17-42, Figures 2-5,As one example, first reconstructed images which are determined as fake by the discriminator 2130 or whose deviations of distributions of class-specific probabilities from the second classifier 2140 are determined as lower than a (2_1 )-st predetermined threshold by the second classifier 2140 may be stored as second hard images in a first training data set. Also, while the first hard images are selected among the images acquired by the client 1000 by referring to the first classification information, the second hard images are selected among the reconstructed images generated from the first hard images by referring to the attribute information and the second classification information. On the other hand, second reconstructed images which are determined as real by the discriminator 2130 or whose deviations of the distributions of the class-specific probabilities of the second classification information outputted from the second classifier 2140 are determined as higher than a (2_2)-nd predetermined threshold by the second classifier 2140 may not be stored as the second hard images. Herein, the reconstructed images that are classifiable by the Adversarial Autoencoder 2100 may be referred to as the second reconstructed images.)

Consider Claim 13. The system of claim 10, wherein the one or more computing devices are configured to cause the system to learn parameters for the generative neural network by: determining a generative loss based on a comparison of the reconstructed image and the input image; and updating one or more parameters of the generative neural network based on the generative loss. (Yu: column 14 lines 36-67, FIG. 4 is a drawing schematically illustrating a method of performing continual learning on the third classifier 2200 in the continual learning server 2000 in accordance with one example embodiment of the present disclosure. By referring to FIG. 4, the continual learning server 2000 may first acquire a second base loss, which is an averaged loss corresponding to second existing labeled training data, by using an existing third classifier model previously trained with the second existing labeled training data, and then sample a second minibatch for all iterations of the process of the continual learning by selecting some part of data respectively from the second existing labeled training data and second newly labeled training data at a certain ratio. Herein, the second existing labeled training data may include second existing labeled images, while the second newly labeled training data may be generated by labeling the first reconstructed images included in the first training data set and by labeling the augmented images included in the second training data set.)

Consider Claim 14. The system of claim 10, wherein the one or more computing devices are configured to cause the system to learn parameters for the classification neural network by: generating a transformed input combination by applying one or more random transformations to the input combination; generating a transformation prediction by processing the transformed input combination utilizing the classification neural network; determining a self-supervision loss based on a comparison of the transformation prediction and the one or more random transformations applied to the input combination; and updating one or more parameters of the classification neural network based on the self- supervision loss. (Yu: column 14 lines 36-67, column 15 lines 1-3, FIG. 4 is a drawing schematically illustrating a method of performing continual learning on the third classifier 2200 in the continual learning server 2000 in accordance with one example embodiment of the present disclosure. By referring to FIG. 4, the continual learning server 2000 may first acquire a second base loss, which is an averaged loss corresponding to second existing labeled training data, by using an existing third classifier model previously trained with the second existing labeled training data, and then sample a second minibatch for all iterations of the process of the continual learning by selecting some part of data respectively from the second existing labeled training data and second newly labeled training data at a certain ratio. Herein, the second existing labeled training data may include second existing labeled images, while the second newly labeled training data may be generated by labeling the first reconstructed images included in the first training data set and by labeling the augmented images included in the second training data set. Next, the continual learning server 2000 may (i) backpropagate with the second new loss for all the iterations of the process of the continual learning and (ii) back-propagate with the second existing loss for some part of the iterations of the process of the continual learning when the second existing loss is larger than the second base loss, to thereby complete the process of the continual learning of the third classifier 2200.))

Consider Claim 15. The system of claim 14, wherein the one or more computing devices are configured to cause the system to learn the parameters of the classification neural network by: determining a classification loss based on a comparison of the classification and a ground truth classification; and updating the one or more parameters of the classification neural network based on the classification loss. (Yu: column 14 lines 36-67, FIG. 4 is a drawing schematically illustrating a method of performing continual learning on the third classifier 2200 in the continual learning server 2000 in accordance with one example embodiment of the present disclosure. By referring to FIG. 4, the continual learning server 2000 may first acquire a second base loss, which is an averaged loss corresponding to second existing labeled training data, by using an existing third classifier model previously trained with the second existing labeled training data, and then sample a second minibatch for all iterations of the process of the continual learning by selecting some part of data respectively from the second existing labeled training data and second newly labeled training data at a certain ratio. Herein, the second existing labeled training data may include second existing labeled images, while the second newly labeled training data may be generated by labeling the first reconstructed images included in the first training data set and by labeling the augmented images included in the second training data set.)

Consider Claim 16. The system of claim 15, wherein the one or more computing devices are configured to cause the system to learn the parameters of the classification neural network by: applying a first weight to the self-supervision loss and a second weight to the classification loss; and updating the one or more parameters of the classification neural network based on a weighted combination of the self-supervision loss and the classification loss. (Yu: column 14 lines 48-67, column 15 lines 1-3, Herein, the second existing labeled training data may include second existing labeled images, while the second newly labeled training data may be generated by labeling the first reconstructed images included in the first training data set and by labeling the augmented images included in the second training data set. Next, the continual learning server 2000 may (i) backpropagate with the second new loss for all the iterations of the process of the continual learning and (ii) back-propagate with the second existing loss for some part of the iterations of the process of the continual learning when the second existing loss is larger than the second base loss, to thereby complete the process of the continual learning of the third classifier 2200.)

Consider Claim 17. The system of claim 10, wherein the one or more computing devices are configured to cause the system to determine the classification for the input image by: comparing classification scores for each of the plurality of classification scores; determining a highest classification score of the plurality of classification scores satisfies a predetermined threshold; and identifying the classification corresponds to the highest classification score. (Yu: column 14 lines 48-67, column 15 lines 1-3, Herein, the second existing labeled training data may include second existing labeled images, while the second newly labeled training data may be generated by labeling the first reconstructed images included in the first training data set and by labeling the augmented images included in the second training data set. Next, the continual learning server 2000 may (i) backpropagate with the second new loss for all the iterations of the process of the continual learning and (ii) back-propagate with the second existing loss for some part of the iterations of the process of the continual learning when the second existing loss is larger than the second base loss, to thereby complete the process of the continual learning of the third classifier 2200.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US Patent 10,922,788, hereby referred to as Yu, in view of Xu et al. (US PGPub US 2019/0065892), hereby referred to as Xu. 
Consider Claims 2 and 19. 
Yu teaches “The non-transitory computer-readable medium of claim 1” and “The computer-implemented method of claim 18,” 
Yu does not teach: 
Claim 2. wherein the instructions, when executed by the at least one processor, cause the computing device to generate the input combination by: converting the input image into a first three-channel Red-Green-Blue (RGB) input; converting the reconstructed image into a second three-channel RGB input; and concatenating the first three-channel RGB input and the second three-channel RGB input to generate a six-channel input for the classification model.
Claim 19. wherein generating the input combination comprises generating a 2n-channel input by concatenating the input image in n- channel form and the reconstructed image in n-channel form.
Xu teaches: 
-; A non-transitory computer-readable medium and A computer-implemented method (Xu: abstract, [0020]-[0024], Figure 1, (0020] FIG. 1 is a block diagram of an exemplary system that enables single Gaussian based skin likelihood estimation. The processor is to generate a single Gaussian skin model based on a skin dominant region associated with the image data and a single Gaussian non-skin model based on a second region associated with the image data and to classify individual pixels associated with the image data via a discriminative skin likelihood function based on the single Gaussian skin model and the single Gaussian non-skin model to generate skin label data associated with the image data)
-; Claim 2. wherein the instructions, when executed by the at least one processor, cause the computing device to generate the input combination by: converting the input image into a first three-channel Red-Green-Blue (RGB) input; (Xu: [0038] color feature vector
may be a one-dimensional (ID), two-dimensional (2D), or three-dimensional (3D) or more color vector in any color space. For example, the color feature vector may include one or more color values (e.g., including luma values) available at the pixel location based on the color space of image data. As discussed, image data may be in any color space having any number of color channels. The color feature vector may include all, some, or one of such color channels. For example, if the image data is in an RGB color space, the color feature vector may be a 3D vector having an R value, a G value, and a B value or the color feature vector may be a 2D vector having an R value and a G value ( or a G value and a B value or an R value and a B value). An advantage of the techniques discussed herein may be that no color conversion of image data may be required, for example, and online modeling data may be generated in the native color space of image data (e.g., based on image capture via an image sensor and/or image capture processing via an image signal processor or the like).)
-; Claim 2. converting the reconstructed image into a second three-channel RGB input; and concatenating the first three-channel RGB input and the second three-channel RGB input to generate a six-channel input for the classification model.(Xu: [0039] Block 204 may generate an online skin and nonskin Gaussian model. For each color vector, the mean and variance of skin and non-skin pixels are calculated as μ, and d , in which i=l , ... , N, where N is the dimension of color space. [0040]-[0042] The models generated at block 204, Gskin and Gnon-skin  using Eqn. 1 may represent the practical color distributions of image pixels in a skin dominant region ( e.g., a facial region, a hand region, or the like) and a non-skin dominant region (e.g., a background region or the like). Such models may be used to determine a representative discriminative skin likelihood function P(i) as illustrated in FIG. 2.)
-; Claim 19. wherein generating the input combination comprises generating a 2n-channel input by concatenating the input image in n- channel form and the reconstructed image in n-channel form. (Xu: [0038] color feature vector
may be a one-dimensional (ID), two-dimensional (2D), or three-dimensional (3D) or more color vector in any color space. For example, the color feature vector may include one or more color values (e.g., including luma values) available at the pixel location based on the color space of image data. As discussed, image data may be in any color space having any number of color channels. The color feature vector may include all, some, or one of such color channels. For example, if the image data is in an RGB color space, the color feature vector may be a 3D vector having an R value, a G value, and a B value or the color feature vector may be a 2D vector having an R value and a G value ( or a G value and a B value or an R value and a B value). An advantage of the techniques discussed herein may be that no color conversion of image data may be required, for example, and online modeling data may be generated in the native color space of image data (e.g., based on image capture via an image sensor and/or image capture processing via an image signal processor or the like).)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to modify Yu’s learned classifier to leverage the color-channel based region modeling taught by Xu. The determination of obviousness is predicated upon the following findings: One skilled in the art would have been motivated to modify Yu in order to improve the learned classifier to use color channel-based object detection. Furthermore, the prior art collectively includes each element claimed (though not all in the same reference), and one of ordinary skill in the art could have combined the elements in the manner explained above using known engineering design, interface and programming techniques, without changing a “fundamental” operating principle of  Yu, while the teaching of Xu continues to perform the same function as originally taught prior to being combined, in order to produce the repeatable and predictable result of improving the overall learning algorithm for the learned classifier. It is for at least the aforementioned reasons that the examiner has reached a conclusion of obviousness with respect to the claim in question.


Allowable Subject Matter
Claims 9, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9 and 20 are not rejected because the prior art fails to teach the medium of Claim 9 and the method of Claim 20, which specifically comprises the following features in combination with other recited limitations: 
-; Consider Claim 9. The non-transitory computer-readable medium of claim 8, further comprising instructions that, when executed by the at least one processor, cause the computing device to apply the fallback sequence by performing at least one of: storing data regarding the input image; returning an error message; returning a message that the classification for the input image is unknown; or requesting, via a graphical user interface, user input to provide a ground truth classification for the input image; and updating parameters of the classification model utilizing the ground truth classification for the input image.
-; Consider Claim 20. The computer-implemented method of claim 18, wherein determining the classification for the input image comprises: determining that the classification for the input image corresponds to an open-set category based on the plurality of classification scores failing to satisfy a predetermined threshold; and in response to determining that the classification for the input image corresponds to the open-set category, executing a fallback sequence comprising at least one of: storing the input image; returning an error message; returning a message that the classification for the input image is unknown; or requesting, via a graphical user interface, user input to provide a ground truth classification for the input image; and updating parameters of the classification neural network utilizing the ground truth classification for the input image.

Conclusion
The prior art made of record in form PTO-892 and not relied upon is considered pertinent to applicant's disclosure. 

    PNG
    media_image1.png
    121
    1116
    media_image1.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHMINA ANSARI whose telephone number is 571-270-3379.  The examiner can normally be reached on IFP Flex - Monday through Friday 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications. TC 2600’s customer service number is 571-272-2600.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2600.




2662
/Tahmina Ansari/

November 3, 2022

/TAHMINA N ANSARI/Primary Examiner, Art Unit 2662